Title: To George Washington from James Mease, 18 May 1777
From: Mease, James
To: Washington, George



Sir,
Philadelphia 18th May 1777

I had the pleasure of writing your Excellency, the 12th Inst., which missing the post, was delayed some days, Since which, your Excellencys favors of 9 & 12, are come to hand, The former of which surprized, & paind me very much, The paragraph from Mr Youngs letter to Mr Kemper, respecting the sending forward some Shirts & stockings, which seems to have given your Excellency cause of offence, I own is conceivd in terms, too strong for the occasion, being added in a hurry, to the Letter as a postscript, & sent off without due consideration; I Cannot however help observing to your Excellency, with all due submission, that the construction, which seems to have been put on it, is the worst possible it will admitt of, & therefore I flatter myself, the Idea did not Origionate with your Excellency. The transaction is simply this, the Agents at Boston, informd me they had purchased, in course of their Business a few Articles, which were too fine, to be applied to the Soldiers, & desired to know, whether I would have them disposed of at Boston, or sent to me, Upon which, I desired them to be sent forward, with a View of obliging the officers in the Army, who I found wanted them very much, I mentiond this circumstance to many officers, during my stay at Morris Town, & promised almost every one whom I had the pleasure to be Acquainted with a part of them, as the

Gents. of your Excellencys family, & many others can testify. The goods were bot with the publick money, & enterd in the publick books, & how they could be turnd to private emolument, I know not, unless I could be base enough to defraud the publick, & pockett the money, a crime, which I am sure your Excellency can never suppose me base enough to Commit. I never yet understood it part of my business, to provide for the officers, & accordingly I have not hitherto done it, & if your Excellency pleases to enquire of Col: Tilghman, he will Inform you, that we talkd upon this point, & it appeard to us, that it would be better on the whole, to leave each officer to provide for himself according to his fancy, than to burthen the department with it, which would extend the business exceedingly, Notwithstanding this Idea, I always was, & will be extreemly glad, of accomodating the Gents. of the Army, as far as it is in my power, & I think the circumstance before mentioned, is a clear proof of it. The Reason of my wishing, to have most of those Articles sent to this place, was that they might be more equally distributed under my own Direction, than I feared they could be by any Clerk, & to enable me to make good such promises, as I had made to friends in the Army, the private friends I meant to serve, were such as Genl Weedon, Genl St Clair, Capt. Gibbs, Col: Palfry & many others in the same line, to whom I had made promises. The truth of this can easily be known should there remain the least doubt of it in your Excellencys mind, & I do assure your Excellency, that no man out of the Military Line, (except Dr Cochran can be said to have been out of it) had even any promise, or expectation of getting any part of those things, But as I knew 300 shirts, would go but little way in supplying thousands of Officers, I wishd to have as little noise made about them as possible, because when all cannot be served, those who are disappointed are always dissatisfied. I hope your Excellency will forgive me, for taking up so much of your time, by the foregoing explanation of matter, of which your Excellency, had taken up an Idea, which hurt me greatly. Whatever directions I gave, respecting the distribution, or destination, of any Clothing or necessaries, are always given, without any particular reference to your Excellency, to whose controul they are always subject, I only wish, on all ocasions, to know your Excellencys mind, in order to induce Complyance.
I am extreemly sorry, to find your Excellency hath further reasons, to be satisfied of the Inconvenience arising to the Army, from some of the Troops being clothed in red, I Concluded, from yr Excellencys former letters, the objection lay chiefly against the horse being so dressd, owing to the different nature of their services, Upon rect of your Excellencys last letter, I immediately applied to one, the best dyers in this state, to know if he could dye what remaind of that Clothing, but he

discourages me very much from the Attempt. It will take a great deal of time, & be very expensive, owing to the great rise of Materials & Workmanship, Copperas which sold from 1½ to 2d. ⅌ lb. now brings 8/. I am obliged to pay 5/ ⅌ yd, for dying black for the Artillery, having none of that colour on hand, If the Clothes are not ripd to pieces, they will shrink, so as to become too little, & the red will always appear at the Seams & look badly, & If they are rip’d, there will be great danger of dissorting & losing some, in handling such numbers of Small pieces. I have already informd your Excellency, that I had taken off the lapells from one parcell, & made Cuffs & Capes of them for others, this alters their Appearance very much, & Genl Weedon, who I consulted as he happend to be here, thinks they are sufficiently distinct from any of the British Clothing, by this alteration, to prevent accidents, I wish your Excellency, to take this matter once more into Considerat⟨ion⟩ as it will be extreemly difficult, if not Impossible, to get them dyed here, Your Excellency has no doubt heard, that a private ship is Arrived at sinnepuxen, with a parcell of Cloth, which is come at a very lucky time, as our Materials were almost workd up. 1000 Blanketts are Arrived at Bedford which I have orderd to Head Quarters, this Article I fear we shall be streightd for, as they are scarce in France, I have not had any here these two weeks, except Some few, that were drawn from the Inhabitants. I am with Unfeigned regard Your Excellencys Most Obet Hble Servt

James Mease

